DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2022 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cut guide including an elongated slot adapted to receive the sawblade and used to guide the sawblade while performing the surgical cut; a sensor to detect torque on the sawblade induced by interaction with the cut guide during the surgical cut, wherein the sensor is coupled to the cut guide” of claim 1 and “a cut guide including an elongated slot adapted to receive the sawblade, wherein the sawblade performs a surgical cut using the cut guide; a sensor positioned on the cut guide, the sensor to detect torque on the sawblade by the cut guide during the surgical cut” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Examiner notes that while the claimed subject matter appears to be shown throughout the drawings, there does not appear to be a single embodiment showing all of the claimed elements. For example, Figures 2A and 2B appears an embodiment with the claimed cut guide having an elongated slot for a saw, however there is no sensor coupled to the cut guide. Figure 8 appears to show a separate embodiment including a cut guide with an attached sensor, but does not show the specifics of the cut guide and the elongated slot adapted to receive a sawblade.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-The specification does not appear to utilize the language of “a cut guide including an elongated slot adapted to receive the sawblade” of claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shenberger (U.S. Patent No. 7,691,106) in view of Kostrzewski et al. (U.S. Patent Pub. No. 2015/0100066) hereinafter Kostrzewski.
Regarding claim 1, Shenberger teaches a surgical cutting system comprising a surgical saw (5) including a sawblade (10) to perform a surgical cut (Figure 9 and Abstract), a cut guide (100) including an elongated slot adapted to receive the sawblade and used to guide the sawblade while performing the surgical cut (Figure 10 and Col. 13, Lines 45-49); a sensor (12) to detect torque on the sawblade induced by interaction during the surgical cut, wherein the sensor is coupled to the saw blade (Figure 9 and Col. 13, Lines 19-25); and a device including a processor (13) and a display screen (13D) configured to receive signals from the sensor indicative of the detected torque and generate a visual indication representative of the detected torque for display on the device (Figures 9 and 10; Col. 13, Lines 12-23).
Regarding claim 1, Shenberger does not provide the sensor to detect torque on the sawblade induced by interaction with the cut guide during the surgical cut, wherein the sensor is coupled to the cut guide.
Kostrzewski teaches it is old and well known in the art of surgical systems to incorporate a force sensor (602a, 602b, 602c) in a variety of positions, on a robot arm (604a-604c), between the robot arm and a tool guide (606a-606c) or on the tool guide to provide direct measurements of forces and torques on the tool (Paragraphs 0114-0115; See also Figure 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shenberger to incorporate the teachings of Kostrzewski to provide a sensor in a plurality of positions to measure force. In doing so, it allows for a variety of force measurements directly applied to the tool guide (Paragraph 0114).

Regarding claim 5, Shenberger teaches wherein the sensor is a force sensor (Col. 13, Lines 12-25).
Regarding claim 7, Shenberger teaches a surgical cutting system comprising a surgical saw (5) including a sawblade (10) (Figure 9 and Abstract); a cut guide (100) including an elongated slot adapted to receive the sawblade wherein the sawblade performs a surgical cut (Figure 10 and Col. 13, Lines 45-49) using the cut guide; and a sensor (12) positioned on the sawblade (Figures 2 and 4) the sensor to detect torque on the sawblade by the cut guide during the surgical cut ((Figure 9 and Col. 13, Lines 19-25); a processor (13) to control operation of the surgical saw in response to signals from the sensor indicative of torque on the sawblade (Figures 9 and 10; Col. 13, Lines 12-23).
Regarding claim 7, Shenberger does not provide wherein the sensor positioned on the cut guide.
Kostrzewski teaches it is old and well known in the art of surgical systems to incorporate a force sensor (602a, 602b, 602c) in a variety of positions, on a robot arm (604a-604c), between the robot arm and a tool guide (606a-606c) or on the tool guide  to provide direct measurements of forces and torques on the tool (Paragraphs 0114-0115 and Figure 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shenberger to incorporate the teachings of Kostrzewski to provide a sensor in a plurality of positions to measure force. In doing so, it allows for a variety of force measurements directly applied to the guide tool (Paragraph 0114).

Regarding claim 13, Shenberger teaches wherein the sensor is a force sensor, a pressure sensor, or a strain gauge (Col. 13, Lines 12-25).
Regarding claim 15, Shenberger teaches wherein the surgical saw further comprises a feedback component to provide feedback indicative of the detected torque (Col. 13, Lines 12-25).
Regarding claim 16, Shenberger teaches wherein the feedback includes at least one of a visual indication, and audio indication (Col. 13, Lines 12-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shenberger (U.S. Patent No. 7,691,106) in view of Kostrzewski et al. (U.S. Patent Pub. No. 2015/0100066) hereinafter Kostrzewski as applied to claim 1 above, and further in view of Haider (U.S. Patent No. 8,560,047).	
Regarding claims 2 and 3, Shenberger does not provide wherein the device is further configured to determine, based on the received signals, whether the detected torque transgressed a threshold; or in response to determining that the detected torque transgressed the threshold, present a visual indication that the detected torque transgressed the threshold
Regarding claims 2-3, Haider teaches wherein the device is further configured to determine, based on the received signals, whether the detected torque transgressed a threshold (Col. 14, Lines 19-45 and Col. 20, Lines 1-43) and in response to determining that the detected torque transgressed the threshold, present a visual indication that the detected torque transgressed the threshold Col. 14, Lines 19-45 and Col. 20, Lines 1-43; Examiner notes the visual indication is the color coordinated sections of yellow and red).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shenberger to incorporate the teachings of Haider to provide visual representation of the sawblades cut during use. In doing so, it allows for a visual representation of a proper surgical cut and guidelines. 

Regarding claim 4, Haider wherein the display screen (530) of the device is located on the surgical saw (Figure 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shenberger to incorporate the teachings of Haider to provide a display on the surgical saw. Doing so allows for the user to be visually guided during use (Col. 25, Lines 3-10)

Regarding claim 6, Shenberger does not provide Haider wherein the visual indication representative of the detected torque includes a visual depiction of an orientation of the sawblade relative to the cut guide
Haider teaches it is known in the art of surgical systems to provide wherein the visual indication representative of the detected torque includes a visual depiction of an orientation of the sawblade relative to the cut guide (Col. 15, Lines 41-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shenberger to incorporate the teachings of Haider to provide a visual indicator for the sawblade. In doing so, it allows for a more accurate and precise cut during use.

	Regarding claim 8, Shenberger does not provide wherein the processor is further to determine whether the detected torque transgressed a threshold, and wherein to control operation of the surgical saw, the processor is to control operation of the surgical saw in response to determining that the detected torque transgressed the threshold.
Haider wherein the processor is further to determine whether the detected torque transgressed a threshold, and wherein to control operation of the surgical saw, the processor is to control operation of the surgical saw in response to determining that the detected torque transgressed the threshold (Col. 24, Lines 22-63,
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shenberger to incorporate the teachings of Haider to provide an operational control threshold. Doing so provides proper guidance and prevents unnecessary damage during use (Col. 4, Lines 24-25).

Regarding claims 9 and 10 Shenberger does not provide wherein to control operation of the surgical saw includes to cause the sawblade to cease operation in response to determining that the detected torque transgressed the threshold and wherein to cause the sawblade to cease operation, the processor is to cause a motor to stop the saw blade.
Haider teaches it is known in the art of surgal systems to provide wherein to control operation of the surgical saw includes to cause the sawblade to cease operation in response to determining that the detected torque transgressed the threshold (Col. 4, Lines 16-25) and wherein to cause the sawblade to cease operation, the processor is to cause a motor to stop the saw blade (Col. 1 Lines 65-67 and Col. 2, Lines 1-5; Col. 4, Lines 16-25; Examiner notes the device/motor is turned off).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shenberger to incorporate the teachings of Haider to provide a motor shutoff operation. Doing so prevents unnecessary damage during use (Col. 4, Lines 24-25).

Regarding claim 11, the modified device of Shenberger teaches wherein the processor is further to generate a visual indication representative of the detected torque for display on a display screen (Shenberger Col. 2, Lines 11-25).
Regarding claim 12, the modified device of Shenberger provides wherein the visual indication includes a representation of the detected torque within a two dimensional torque map (Shenberger Figure 9).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  04/29/2022Examiner, Art Unit 3724 

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724